Exhibit10.12 MARIO NADEAU 1630 rue Richelieu Beloeil, Qc. J3G 4S1 Tel: (514) 295-0043 September 15, 2012 GLOBAL CLEAN ENERGY, INC 4150 St Catherine Street West Suite 525 Montreal. QC H3Z 2Y5 Attention; Kenneth S. Adessky RE: Convertible Promissory Note Dated September 15, 2010 and October 15, 2010 Dear Sir, As you are aware you executedConvertible Promissory Notes to us for the total sum of FIFTY THOUSAND 00/100 DOLLARS ($50,000.00) which was to bear interest at 7% per annum and shall be due in twelve (12) months. As stated in the Convertible Promissory Note we hereby request repayment by way of conversion into common stock of your company. We believe the conversion of $50,000 of principal, and $11,252 of accrued interest should be converted into 1,020,869 common shares based on the repayment of the Loan as of today’s date. We thank you for your co-operation and remain Yours Truly, (s) Mario Nadeau Mario Nadeau Page 1 of 1
